Exhibit 10.5

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), effective as of November 28, 2016 (the
“Effective Date”), by and between Microbot Medical, Inc. (formerly known as
StemCells, Inc.), a corporation organized and existing under the laws of the
State of Delaware (the “Company”), and Harel Gadot (the “Executive”).

WITNESSETH:

WHEREAS, pursuant to the Consulting Agreement, dated March 7, 2011 (the
“Consulting Agreement”), between Microbot Medical Ltd., an Israeli corporation
(“Microbot Israel”), and MEDX Ventures Group LLC (“MEDX”), the Executive,
through MEDX, provides services to Microbot Israel; and

WHEREAS, on the Effective Date, Microbot Israel consummated a transaction
whereby, among other things, a wholly-owned subsidiary of the Company merged
with and into Microbot Israel, with Microbot Israel as the surviving entity and
a wholly-owned subsidiary of the Company (the “Merger Transaction”); and

WHEREAS, (a) Microbot Israel, MEDX and the Executive wish to terminate the
Consulting Agreement and (b) the Company and the Executive wish to enter into a
direct employment relationship in replacement thereof; and

WHEREAS, the Company is desirous of securing the Executive’s continued services
and Executive is willing to provide such services, upon the terms and subject to
the conditions hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:

1. EMPLOYMENT OF EXECUTIVE. The Company hereby employs the Executive, and the
Executive hereby accepts said employment, all pursuant to the terms and
conditions of this Agreement.

2. DUTIES. The Executive shall render, as an employee, professional services as
the Chairman of the Board of Directors (the “Board”) and Chief Executive Officer
of the Company, shall perform such additional duties consistent with being a
Chairman of the Board of Directors and chief executive officer of a public
corporation and as may be assigned to the Executive by the Board from time to
time, and shall comply with such reasonable policies, standards and regulations
of the Company as are from time to time established by the Board (collectively,
“Duties”). The Executive agrees to devote such time and effort to the
performance of his Duties as the Executive deems necessary and reasonable,
except for customary vacations and reasonable absences due to illness or other
incapacity as set forth herein, and to perform all of his Duties to the best of
his professional ability. Nothing contained herein shall be construed so as to
prohibit or prevent the Executive from engaging in charitable causes, sitting on
the boards of directors or as chairman of other entities, or managing his and
his family’s personal



--------------------------------------------------------------------------------

finances. Provided that the Company has a replacement for the chief executive
officer position, during the period ending on the two (2) year anniversary of
this Agreement, Executive shall have the option to resign as chief executive
officer of the Company (but not as Chairman) and instead be appointed President
of the Company with such duties and powers as are commonly incident to the
office of the president (but not as chief executive officer of the Company) of a
public company and such additional duties and powers as the Board may from time
to time designate (in either case, the “Position”). For so long as the Executive
is in the Position, the Company shall nominate the Executive to the Board and
for so long as the Executive is a Board member, shall be Chairman of the Board.

3. TERM. The Executive shall be employed until terminated pursuant to the
termination provisions set out in Section 12 of this Agreement (the “Term”).

4. PLACE OF EMPLOYMENT. The Company shall provide the Executive with an
executive office no greater then twenty-five (25) miles from Executive’s primary
residence (the “Residence”), which is currently located at Hingham,
Massachusetts. Notwithstanding the foregoing, the Executive understands and
agrees that the Position requires travel from time to time on behalf of the
Company, including to the Company’s offices in Israel, to fulfill the Duties.

5. COMPENSATION. For all services rendered to the Company, the Company shall
provide Executive as total compensation a sum computed as set forth in this
Section 5.

(a) Base Salary. The Company shall pay the Executive a base salary at the rate
of Three Hundred Sixty Thousand Dollars ($360,000.00) per year (the “Base
Salary”) in accordance with the customary payroll practices of the Company
applicable to senior executives. During the Term, the compensation committee of
the Board, or, if there be no such compensation committee, the entire Board
other than the Executive (in either case, the “Compensation Committee”), shall
review the Executive’s Base Salary on an annual basis and may provide for such
increases thereto as it may determine, taking into account such performance
metrics and criteria of the Executive and of the Company in the Compensation
Committee’s sole discretion.

(b) Automobile Allowance. During the Term, Executive shall receive an automobile
allowance in the amount of Seven Hundred Dollars ($700) plus an additional Four
Hundred Fifty Dollars ($450) for automobile-related expenses and a tax gross-up
per month.

(c) Discretionary Annual Bonuses. For each calendar year during the Term,
Executive shall be eligible to receive a bonus (the “Target Bonus”) up to a
maximum amount of forty percent (40%) of his Base Salary for performance at the
maximum level; provided, however, that Executive must be employed in the
Position as of December 31st of the year to which the Target Bonus relates in
order to be paid the Target Bonus. The calculation of the Target Bonus shall be
based upon corporate performance factors established and assessed by the
Compensation Committee that will take into account the performance of Executive
based on the achievement of Executive’s objectives agreed to with the
Compensation Committee for a particular year. The Target Bonus shall be paid in
a lump sum cash payment as soon as reasonably practicable following
December 31st of the year to which the Target Bonus relates. Upon the closing of
the Merger Transaction, the Executive shall be paid a one-time bonus of Fifty
Thousand Dollars ($50,000).

 

2



--------------------------------------------------------------------------------

(d) CEO Option Grant. As soon as reasonably practicable following the Effective
Date, the Company shall grant to the Executive options to purchase shares of the
common stock of the Company, representing five percent (5%) of the issued and
outstanding shares of the Company as of the closing and the Merger Transaction
(the “CEO Option Grant”), subject to tax, Section 409A and Section 162(m)
considerations and limitations set forth in the incentive plan governing the CEO
Option Grant, it being understood that in the event any such limitations would
cause the number of options provided for in this Section 5(d) to be reduced, the
Company and the Executive shall determine in good faith a reasonable alternative
or substitute so that the Executive receives as closely as possible the CEO
Option Grant as provided herein. The Company shall deliver an award agreement to
Executive that sets forth the terms and conditions of the CEO Option Grant (the
“CEO Award Agreement”), based on the recommendations and approval of the
Compensation Committee of the Board, including vesting and term.

6. VACATION/SICK TIME. The Executive shall be entitled to vacation time in
accordance with the Company’s policies in effect from time to time, with full
pay, of five (5) weeks twenty-five (25) working days), during each year of
Executive’s employment. The scheduling of any vacation shall be coordinated with
the Company so that the staffing needs of the Company are met to the extent
reasonable possible. The Executive may accumulate up to one (1) year of unused
vacation time; any unused vacation time above such limit, as shall be calculated
at the end of each calendar year, shall be forfeited, subject to applicable law.
The Executive shall be granted sick time in accordance with the Company’s policy
in effect from time to time.

7. REIMBURSEMENT OF BUSINESS EXPENSES. The Company shall reimburse Executive for
expenses reasonably incurred during the course of Executive’s employment. Such
reimbursement shall be made in accordance with Company policies in effect from
time to time upon presentation of receipts and such other additional
substantiation and justification satisfactory to the Company for expenses
actually incurred in connection with the foregoing.

8. ADDITIONAL BENEFITS. The Executive shall be eligible to participate in the
Company’s benefits plans available to its employees from time to time in
accordance with the terms and conditions of such plans. The Company reserves the
right to alter, amend, replace or discontinue the benefit plans it makes
available to its employees (including the Executive), at any time, with or
without notice.

9. COMPANY PROPERTY DEFINED. The Executive acknowledges and understands that
Company files, customer files, legal files, legal research files, form files,
forms, examples, samples, and all briefs and memoranda, intellectual property
and other work product or property, and all copies thereof (the “Company
Property”) are the sole and exclusive property of the Company; and the Company
Property shall remain in the possession of the Company and shall constitute the
property of the Company irrespective of who prepared the Company

 

3



--------------------------------------------------------------------------------

Property. The Executive shall not remove, photocopy, photograph or in any other
manner duplicate or remove said Company Property other than in the performance
of his Duties for or on behalf of the Company. The provisions of this Section 9
shall survive the termination of this Agreement and the Executive’s employment
with the Company.

10. DISPOSITION OF PROPERTY UPON TERMINATION OF EMPLOYMENT. In the event the
employment of the Executive with the Company is terminated, the Executive shall
promptly return to the Company all Company Property in his possession or
control, and the Executive shall have no right, title or interest in the same.
The provisions of this Section 10 shall survive the termination of this
Agreement and the Executive’s employment with the Company.

11. OWNERSHIP OF PATENTS AND INTELLECTUAL PROPERTY. Any work prepared for the
Company during the course of the Executive’s employment by the Company that is
eligible for copyright, patent and/or trademark protection under the laws of the
United States or any other country and any proprietary know-how developed by
Executive while rendering services for the Company will vest in the Company.
Executive hereby grants, transfers and assigns all right, title and interest in
such work and all copyrights, patents and trademarks in such work and all
renewals and extensions thereof to the Company, all of which shall be deemed a
work for hire for the Company under the U.S. Copyright Act to the fullest extent
permitted under the law, and Executive shall provide all assistance reasonably
requested by the Company in the establishment, preservation and enforcement of
the Company’s copyright, patents and trademarks in such work, such assistance to
be provided at the Company’s expense but without any additional compensation to
Executive. If the Company cannot, after reasonable effort, secure Executive’s
signature on any documents needed to apply for or prosecute any patent,
copyright, trademark or other right or protection relating to an invention,
whether because of Executive’s physical or mental incapacity or for any other
reason whatsoever, Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and on Executive’s behalf and in Executive’s name
and stead for the purpose of executing and filing any such application or
applications and taking all other lawfully permitted actions to further the
prosecution and issuance of patents, copyrights, trademarks or similar
protections thereon, with the same legal force and effect as if executed by
Executive. The provisions of this Section 11 shall survive the termination of
this Agreement and the Executive’s employment with the Company.

12. TERMINATION OF EMPLOYMENT. The employment of the Executive may be terminated
as follows:

(a) Termination on Notice. Subject to the remaining clauses of this Section 12,
either party shall have the right to terminate Executive’s employment under this
Agreement at any time for any reason or no reason upon two (2) months prior
written notice. In the event that the Company or Executive gives notice to
terminate pursuant to the foregoing sentence, the Company may elect to have
Executive cease working immediately so long as the Company continues to pay
Executive’s Base Salary in accordance with the provisions of Section (5)(a) for
the entire two (2) month notice period (such payment, the “Continuation Pay”).
In the event the Company elects to have Executive immediately cease working
during the two (2) month notice period as provided in the foregoing sentence and
Executive finds alternative employment that is

 

4



--------------------------------------------------------------------------------

not in violation of any provision herein, including, without limitation,
Section 13 hereof, Executive may accept and engage in the alternative employment
without forfeiting the Continuation Pay.

(b) Termination by the Company for Cause. The Company may terminate this
Agreement and the Executive’s employment hereunder for Cause (as defined below),
effective upon delivery of written notice (the “Termination Notice”) to the
Executive given at any time during the Term. For purposes of this Agreement,
“Cause” shall mean the Executive’s: (i) conviction of any felony or any other
crime involving dishonesty or moral turpitude; (ii) commission of any act of
fraud or dishonesty, or theft of or maliciously intentional damage to the
property of the Company or any of its subsidiaries or affiliates; (iii) willful
or intentional breach of his fiduciary duties to the Company; or (iv) breach of
any material provision of this Agreement. Notwithstanding the foregoing, prior
to any termination by the Company of the Executive’s employment for Cause, the
Executive shall first have an opportunity to cure or remedy such act of default
within ten (10) days following the Termination Notice, or if the remedy cannot
reasonably be cured or remedied within such ten (10) day period but can
reasonably be cured or remedied within forty five (45) days following the
Termination Notice, the Executive may cure or remedy such act of default with
forty five (45) days provided that the Executive diligently pursues such cure or
remedy promptly following the Termination Notice, and in either such case such
Termination Notice shall then become null and void.

(c) Termination by the Executive for Good Reason. The Executive may terminate
this Agreement and Executive’s employment hereunder with Good Reason (as defined
below) effective upon delivery of a Termination Notice to the Company given at
any time during the Term. For purposes of this Agreement, “Good Reason” shall
mean: (i) the material reduction of the Executive’s title (other than as
specifically provided in Section 2), authority, duties and responsibilities or
the assignment to the Executive of duties materially inconsistent with the
Executive’s Position at that time; (ii) any reduction in Base Salary of the
Executive; or (iii) breach of any material provision of this Agreement by the
Company. Notwithstanding the foregoing, prior to any termination by the
Executive of the Executive’s employment for Good Reason, the Company shall first
have an opportunity to cure or remedy such act of default within ten (10) days
following the Termination Notice, or if the remedy cannot reasonably be cured or
remedied within such ten (10) day period but can reasonably be cured or remedied
within forty five (45) days following the Termination Notice, the Company may
cure or remedy such act of default with forty five (45) days provided that the
Company diligently pursues such cure or remedy promptly following the
Termination Notice, and in either such case such Termination Notice shall then
become null and void.

(d) Termination by Death. If the Executive dies while employed under this
Agreement, this Agreement shall terminate immediately and the Company shall pay
to the Executive’s estate any earned Base Salary, Target Bonus, reimbursement of
business expenses and accrued vacation, if any, that is unpaid up to the date of
his death.

(e) Termination by Disability. The Company may terminate this Agreement as a
result of any mental or physical disability or illness which results in (a) the
Executive being unable to substantially perform his duties for a continuous
period of 150 days or for periods aggregating 180 days within any period of 365
days or (b) the Executive being subject to a

 

5



--------------------------------------------------------------------------------

permanent or indefinite inability to perform essential functions based on the
reasonable opinion of a qualified medical provider chosen in good faith by the
Company. Termination will be effective on the date designated by the Company,
and the Executive will be paid his annual Base Salary, Target Bonus,
reimbursement of business expenses, accrued vacation, if any, and benefits as
set out in Section 8 through the date of termination.

(f) Payment upon Termination for Cause or without Good Reason. Upon Executive’s
termination of employment for Cause, or if Executive shall terminate without
Good Reason, Executive shall forfeit the right to receive any and all further
payments hereunder, other than the right to receive any compensation then due
and payable to the Executive pursuant to Section 5 hereof through to the date of
termination.

(g) Payment Upon Termination without Cause or for Good Reason. In the event of
the termination of the Executive’s employment by the Company without Cause or
upon the Executive’s voluntary termination of his employment for Good Reason,
(i) all amounts of Base Salary accrued but unpaid as of the termination date
shall be paid by the Company within thirty (30) days following the date of
termination, (ii) an amount equal to the Executive’s Base Salary on the date of
termination for a period of twelve (12) months shall be paid by the Company in
twelve (12) equal monthly installments, (iii) 100% of any such unvested portion
of the CEO Option Grant shall immediately vest and become exercisable and shall
remain exercisable for the periods specified in each such option; (iv) a pro
rata bonus equal to the maximum Target Bonus for that calendar year; (v) the
dollar value of unused and accrued vacation days; and (vi) applicable premiums
(inclusive of premiums for Executive’s dependents) shall be paid by the Company
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended, for twelve (12) months from the date of termination for any benefits
plan sponsored by the Company.

(h) Deferred Compensation. This Agreement is intended to comply with or be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and will be interpreted, administered and operated in a manner
consistent with that intent. Notwithstanding anything herein to the contrary, if
at the time of the Executive’s separation from service with the Company he is a
“specified employee” as defined in Section 409A of the Code (and the regulations
thereunder) and any payments or benefits otherwise payable hereunder as a result
of such separation from service are subject to Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until the date that is six months
following the Executive’s separation from service with the Company (or the
earliest date as is permitted under Section 409A of the Code), and the Company
will pay any such delayed amounts in a lump sum at such time. If any other
payments of money or other benefits due to the Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to the Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to the Executive in a manner consistent with

 

6



--------------------------------------------------------------------------------

Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement
shall be designated as a “separate payment” within the meaning of Section 409A
of the Code. References to “termination of employment” and similar terms used in
this Agreement are intended to refer to “separation from service” within the
meaning of Section 409A of the Code to the extent necessary to comply with
Section 409A of the Code. Whenever a payment under this Agreement may be paid
within a specified period, the actual date of payment within the specified
period shall be within the sole discretion of the Company. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. Any provision in this Agreement providing for any
right of offset or set-off by the Company shall not permit any offset or set-off
against payments of “non-qualified deferred compensation” for purposes of
Section 409A of the Code or other amounts or payments to the extent that such
offset or set-off would result in any violation of Section 409A or adverse tax
consequences to the Executive under Section 409A.

(i) Parachute Payments. In the event that the severance and other benefits
provided to the Executive pursuant to this Agreement (A) constitute “parachute
payments” within the meaning of Section 280G of the Code and (B) but for this
Section 12, such severance and benefits would be subject to the excise tax
imposed by Section 4999 of the Code, then the Executive’s severance benefits
under this Section shall be payable either: (y) in full, or (z) as to such
lesser amount which would result in no portion of such severance and other
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by the Executive on an after-tax basis, of the greatest amount of
severance benefits under this Agreement. Unless the Company and the Executive
otherwise agree in writing, any determination required under this Section 12(i)
shall be made in writing by independent public accountants reasonably agreed to
by the Company and the Executive (the “Accountants”), whose determination shall
be conclusive and binding upon the Executive and the Company for all purposes.
For purposes of making the calculations required by this Section 12(i), the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
the Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 12(i).

13. RESTRICTIVE COVENANTS.

(a) Noncompetition. During the Term and for the twelve (12) month period
immediately following the termination of employment, regardless of the reason
for such termination and regardless whether this Agreement has terminated or
expired (the “Restricted Period”), he shall not, directly or indirectly:
(i) engage in, manage, operate, control, supervise, or participate in the
management, operation, control or supervision of any company or entity that
competes with any business of the Company or any of its subsidiaries (a
“Competitor”, as further defined below) or serve as an employee, consultant or
in any other capacity for a Competitor; (ii) have any ownership or financial
interest, directly, or indirectly, in any Competitor including, without
limitation, as an individual, partner, shareholder (other than as a shareholder
of a

 

7



--------------------------------------------------------------------------------

publicly-owned corporation in which the Executive owns less than five percent
(5%) of the outstanding shares of such corporation), officer, director,
employee, principal, agent or consultant; or (iii) serve as a representative of
any Competitor. For the purposes of this Agreement, “Competitor” shall further
mean any company or entity, whether located in the United States, the State of
Israel or elsewhere, that engages in the research, design, or development of:
(i) shunts for the treatment of hydrocephalus and Normal Pressure Hydrocephalus;
or (ii) self-propelling, semi-disposable endoscopes for use in colonoscopy
procedures.

(b) Non-Solicitation; No-Hire. Executive acknowledges and agrees that during the
Restricted Period he shall not, directly or indirectly, other than in connection
with carrying out his duties hereunder, (i) solicit or induce any employee or
consultant of the Company (or any individual who was an employee or consultant
of the Company at any time during the 12-month period preceding any such
solicitation or inducement) to (A) terminate his or her employment or
relationship with the Company, and/or (B) work for the Executive or any
Competitor, or (ii) hire, or be involved in the process of any business, entity
or division in hiring, any employee or consultant of the Company (or any
individual who was an employee or consultant of the Company at any time during
the 12-month period preceding any such hiring).

(c) Non-Solicitation of Clients. Executive acknowledges and agrees that during
the Restricted Period he shall not, directly or indirectly, solicit, take away
or divert, or attempt to solicit, take away or divert, the business or patronage
of any client or customer of the Company with the intention or for the purpose
of providing services that compete with the services provided by the Company at
the time of Executive’s termination.

(d) Disparaging Comments. Executive agrees not to make critical, negative or
disparaging remarks about the Company or its management, business or employment
practices; provided that nothing in this Section 13(d) shall be deemed to
prevent the Executive from responding fully and accurately to any question,
inquiry or request for information when required by applicable law or legal
process, or to enforce this Agreement. The Company and its officers and
directors shall not make critical, negative or disparaging remarks about the
Executive; provided that nothing in this Section 13(d) shall be deemed to
prevent the Company or its officers or directors from (i) responding fully and
accurately to any question, inquiry or request for information when required by
applicable law or legal process, (ii) complying with the disclosure requirements
under the federal securities laws or any applicable stock exchange or quotation
system, or (iii) to enforce this Agreement.

(e) Confidentiality. The Executive acknowledges and agrees that the Company’s
business is highly competitive and that the Executive will be involved in and
become aware of the Company’s trade secrets, materials, know-how (whether or not
in writing), technology, product information and intellectual property belonging
to the Company (“Trade Secrets”) and all confidential matters (whether available
in written, electronic form or orally) relating to the Company and its business
(including without limitation its strategies, models, business and marketing
plans, pricing, sales and revenue information, financial performance, etc.), and
personal and other confidential information relating to its owners, directors,
officers, investors, shareholders, executives and employees (the “Confidential
Information”), all of which

 

8



--------------------------------------------------------------------------------

have been developed at great investment of time and resources by the Company so
as to engender substantial good will, and all of which are and will remain the
exclusive property of the Company. Therefore, the Executive agrees that during
the period of his employment with the Company and at all times thereafter,
Executive shall not disclose, shall keep secret, shall retain in strictest
confidence and shall not use for his benefit or the benefit of others, except in
connection with the business and affairs of the Company, any Trade Secret or
Confidential Information.

(f) Acknowledgement. Executive agrees and acknowledges that each restrictive
covenant in this Section 13 is reasonable as to duration, terms and geographical
area and that the same protects the legitimate interests of the Company, imposes
no undue hardship on Executive, and is not injurious to the public.

(g) Survival. All of the restrictive covenants contained in this Section 13
shall be binding on the assigns, executors, administrators and other legal
representatives of the Executive, and shall survive the termination of this
Agreement and Executive’s employment.

14. INJUNCTIVE RELIEF. The Executive acknowledges that the precise value of the
covenants in Section 13 are difficult to evaluate and that no accurate measure
of liquidated damages could possibly be established and therefore, in the event
of a breach or threatened breach of such provisions, the Company shall be
entitled to temporary and permanent injunctive relief (without the position of a
bond or other security) restraining Executive from such breach or threatened
breach. Notwithstanding anything to the contrary herein, if any applicable law
or governmental entity shall reduce the time period or scope during which the
Executive shall be prohibited from engaging in any competitive or soliciting
activity described in Section 13, the period of time or scope, as the case may
be, for which the Executive shall be prohibited shall be reduced to the maximum
time or scope permitted by law.

15. NOTICES. Any notice required or permitted to be given pursuant to the
provisions of this Agreement shall be sufficient if in writing, and if
personally delivered to the party to be notified or if sent by registered or
certified mail to said party at the following addresses:

 

If to the Company:    Microbot Medical Inc.    5 Hamada Street    Yokneam 20692,
Israel    Attn: Board of Directors With a copy to:    Ruskin Moscou Faltischek,
P.C.    1425 RXR Plaza    East Tower, 15th Floor    Uniondale, New York 11556   
Attn: Stephen E. Fox, Esq. If to the Executive:    Harel Gadot    5 Village Lane
   Hingham, Massachusetts 02043

 

9



--------------------------------------------------------------------------------

16. SEVERABILITY. In the event any portion of this Agreement is held to be
invalid or unenforceable, the invalid or unenforceable portion or provision
shall not affect any other provision hereof and this Agreement shall be
construed and enforced as if the invalid provision had not been included.

17. BINDING EFFECT. This Agreement shall inure to the benefit of and shall be
binding upon the Company and upon any person, firm or entity with which the
Company may be merged or consolidated or which may acquire all or substantially
all of the Company’s assets through sale, lease, liquidation or otherwise. The
rights and benefits of Executive are personal to him and no such rights or
benefits shall be subject to assignment or transfer by Executive.

18. GOVERNING LAW, VENUE, INTERPRETATION OF LANGUAGE. The parties agree that
this Agreement shall be governed by the laws of the State of Massachusetts,
without regard to conflict of laws principles, and that venue for any action
between the parties that arises out of this Agreement shall be in Suffolk
County, State of Massachusetts. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

19. AMENDMENT AND MODIFICATION. All terms, conditions and provisions of this
Agreement shall remain in full force and effect unless modified, changed,
altered or amended, in writing, executed by both parties.

20. INDEPENDENT LEGAL ADVICE. The Executive acknowledges that he has been
advised to seek independent legal counsel in respect of the Agreement and the
matters contemplated herein. To the extent that he declines to receive
independent legal counsel in respect of the Agreement, he waives the right,
should a dispute later develop, to rely on his lack of independent legal counsel
to avoid his obligations, to seek indulgences from the Company or to otherwise
attack the integrity of the Agreement and the provisions thereof, in whole or in
part.

21. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Delivery of an
executed counterpart of this Agreement electronically or by facsimile shall be
effective as delivery of an original executed counterpart of this Agreement.

22. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties and supersedes and replaces any prior agreement, including but not
limited to the Consulting Agreement, which for all purposes shall be deemed
terminated and of no further force and effect; and there are no other agreements
between the parties with respect to the subject matter contained herein except
as set forth herein.

[Signatures follow on next page]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands and seals effective
on the day and year first above written.

 

Microbot Medical, Inc.

/s/ David Ben Naim

Name:   David Ben Naim Title:   CFO

/s/ Harel Gadot

Harel Gadot Solely for purposes of Section 22: MEDX Ventures Group LLC By:  

/s/ Harel Gadot

Name:   Harel Gadot Title:   Microbot Medical Ltd. By:  

/s/ Harel Gadot

Name:   Harel Gadot Title:   Chairman and Chief Executive Officer

 

11